DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 26, 28-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites the positive displacement pump comprises one or more augers, however it is unclear where this combination of pump and auger can be found in the original disclosure.
Claim 26 recites the kinetic energy fluid flows along a single flow path; however, it is unclear where this limitation can be found in the original disclosure.
Claim 28 recites a first inlet for the kinetic energy fluid, a second inlet for the feedstock and an outlet comprising a plate; a channel outlet; and an opening between the plate and the channel outlet; however, it is unclear where support can be found for these limitations.
Claim 29 recites channel outlet is configured in close proximity to the plate, where the plate is separated from the channel outlet according to an adjustable distance, wherein the adjustable distance creates the opening, wherein the opening comprises a circumferential arc extending from one degree to 360 degrees around a longitudinal central axis of the spray fixture; however, it is unclear where the support is found for these limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 20, 23-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the positive displacement pump” however, this limitation lacks antecedent basis.
Claim 14 recites “wherein the one or more liability characteristics of the feedstock may include lability, thermodynamic, fluidic, or kinematic properties, wherein one of the one or more lability characteristics of the feedstock comprise a viscosity;” however, it is unclear whether viscosity is a narrower part of the “lability, thermodynamic, fluidic or kinematic properties;” particularly since the liability characteristics may be the aforementioned. 
Claim 30 also have the indefiniteness of whether the lability characteristics comprises a sheer stress, pH, a temperature, a pressure, a boiling point or velocity as above mentioned in claim 14. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-15, 20, 23-26, 28-30 is/are rejected under 35 U.S.C. 103 as obvious over Eastin [US 20090241817] in view of Carison [US 6582516] and Wagers [US 20140277959].
Claim 14: Eastin teaches a system for spray or emission for food applications based on lability characteristics [Fig. 1; 0086] comprising: an applicator having an adjustable speed [0237] and comprising: a first port; a second port [Fig. 30; Fig. 51]; and at least one adjustable valve [0197], wherein each of the first port and the second port being configured for interchangeably receiving one or more components based on one or more lability characteristics of a feedstock [0093], wherein the one of more liability characteristics of a feedstock may include lability thermodynamic, fluidic, or kinematic properties [0093-0096; claim 11]; and, or the lability characteristics can be of viscosity (viscosity of feedstock can be adjusted, 0086, 0093), wherein one could operate with viscous feedstock material by making adjustments to the feedstock [0198-0202]; a processor [0315; 0372]; a selected feedstock hopper having a third port configured to interface with the first port and a selected distribution mechanism (fixture) [Fig. 30], the selected distribution mechanism having a fourth port configured to interface with the second port, the selected distribution mechanism being coupled with the selected feedstock hopper via one or more delivery mechanisms (transfer mechanism) [Fig. 30; 0105-0107], wherein the feedstock material can be supplied at low pressure by a pump [0197; 0235] and configured to spray or emit the feedstock [0105-0107] at least proportionally to the adjustable speed and according to the lability characteristics of the feedstock [claims 18-19], the spray or emission being adjustable using the adjustable valve [claim 20]. Eaton further teaches the selected distribution mechanism (fixture) can be configured as a spray fixture for receiving feedstock and a kinetic energy fluid pressured between 0-10 psi [0086, 0093; 0214], wherein a flow of the kinetic energy fluid over a film of the feedstock within the spray fixture forms droplets containing the feedstock [0086, 0093, 0214]. 
However, the prior art does not appear to teach using the delivery or transfer mechanism as a positive displacement pump. Carison is provided. 
Carison teaches a peristaltic pump (positive displacement pump) and a hopper auger unit provide liquid and dry seed treatment formulations to the coating unit, where the liquid metering system can be conveyed by a peristaltic pump and the dry treatment metering system can be conveyed from a hopper via an auger [abstract; col 2, ln 16-24]. It would have been obvious to one of ordinary skill in the art to use a peristaltic pump with an auger to convey different types of materials to the distribution unit since the feedstock mixture may be composed of dry and liquid material such as a semi solid mixture.  
However, the prior art does not appear to teach a memory, wherein the memory and the processor are configured to: determine a first liability characteristic of the feedstock and a second liability characteristic of the feedstock; determine a lability reference frame for the feedstock; compared the first lability characteristic of the feedstock at a first point in the lability reference frame with the second lability characteristic of the feedstock at a second point in the lability reference frame to determine a level of lability of the feedstock; limit a spectrum of selection criteria or configuration criteria based on the level of lability; and converge on a value to determine an adjustment, a calibration, a dimensional, or an operational parameter using the limit and at least one of the first lability characteristic of the feedstock and the second lability characteristic of the feedstock. Wagers is provided.
Wagers, directed to planter control system [title], teaches a memory [0129], wherein the memory and the processor are configured to: determine a first liability characteristic of the feedstock and a second liability characteristic of the feedstock (planter characteristics) [0008]; determine a lability reference frame for the feedstock; compared the first lability characteristic of the feedstock at a first point in the lability reference frame with the second lability characteristic of the feedstock at a second point in the lability reference frame to determine a level of lability of the feedstock [0043-0046; 0050-0051]; limit a spectrum of selection criteria or configuration criteria based on the level of lability; and converge on a value to determine an adjustment, a calibration, a dimensional, or an operational parameter using the limit and at least one of the first lability characteristic of the feedstock and the second lability characteristic of the feedstock (continued adjustments in a loop to achieve desired level) [0043-0046; 0050-0051]. It would have been obvious to one of ordinary skill in the art to use planter control system as taught by Wagers so as to provide automated operations that allow the flexibility that comes from dynamic changes based on current conditions such as terrain and seed types [0009; 0025-0031; 0038]. 
Claim 15: Eastin teaches the applicator comprises a planter [0110].
Claim 20: Eastin teaches the applicator comprises a display for displaying the selected feedstock hopper and distribution mechanism and at least one of the adjustment, calibration, dimensional, and operational parameter [0318; 0370].
Claim 23: Carison teaches using an auger configured with the pump to deliver feedstock [abstract; col 2, ln 16-24].
Claim 24: Eastin teaches the spray fixture comprises a nozzle [0087; 0182]. 
Claim 25: Eastin teaches the nozzle comprises an opening configured as at least one of an annulus, an annulus segment, a space between adjustable contact plates a space between adjustable opposing plates or a needle like column [0212-0214]. 
Claim 26: Eastin teaches the kinetic energy fluid flows a single flow path [0182-0183; 0193].
Claim 28: Eastin teaches the spray fixture comprises a first inlet for the kinetic energy fluid, a second inlet for the feed stock and an outlet comprising a plate, a channel outlet and an opening between the plate and the channel outlet [0182; 0190-0195; 0202; Fig. 2 and 4]. 
Claim 29: Eastin teaches the channel outlet is configured proximity to the plate wherein the plate is separated from the channel outlet according to an adjustable distance, wherein the adjustable distance creates the opening [0194; 0203], wherein the opening comprises a circumferential arc extending from one degree to 360 degrees around a longitudinal central axis of the spray fixture [0203-0205]. 
Claim 30: Eastin teaches the lability characteristic of the feedstock can be of velocity [0093-0094 0183; 0200], pressure [0092] and sheering force [0117; 0221] (Wagner also suggests pressure as a variable [0007]). 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastin in view of Carison and Wagners as applied to claim 14 above, and further in view of Pullins [US 20190077650].
	Teaching of the prior art is aforementioned, but does not appear to teach the ports being threaded. Pullins is provided.  
Claim 16: Pullins teaches the components (first and second port, nozzle; distribution mechanism) of the seed treatment are threaded [0039, 0047; 0062 Fig. 3]; although the prior art does not explicitly teaches the feed hopper being threaded, it would have been obvious to one of ordinary skill in the art that to couple the hopper to the port, one could also thread the port and hopper so as to mate the component together allow for seed to fluidly flow from the hopper to the seed treatment component. It would have been obvious to one of ordinary skill in the art that one would need the various components of the apparatus to be mated in order to be secured together; therefore, threading the components is another operable way of fasten two components together as taught by Pullins. 
Claims 17-18: Pullins teaches wherein the threading is a first threading, the third port having a second threading for operatively interfacing with the first port [0039, 0047; 0062 Fig. 3], and wherein the fourth port has a fourth threading for operatively interfacing with the first port [0039, 0047; 0062 Fig. 3].
Response to Arguments
Since no new arguments or amendments have been presented in the response filed on 6/22/22, the previous examiner’s response to applicant’s arguments filed on 8/24/21 have been reproduced below.   
Applicant's arguments filed 08/24/21 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that a majority of the new amendments could be found in incorporated references US Patent No. 9148994, some amended claims were, and the remaining claims still rejected under 35 USC 112 appears to be not supported.
In regards to applicant’s argument that Eastin fails to teach a lability characteristics of the feedstock comprising a viscosity, and wherein the first lability characteristic (viscosity) at a first point and comparing with a second lability characteristics of the feedstock at a second point, essentially not showing means of adjusting the viscosity of the feedstock, upon further determination of the prior art, the examiner disagrees. Eastin teaches the viscosity of the feedstock may be altered as part of this process to bring it into the range of a more desirable spray fixture…such as adding more or less diluent [0092]. Eastin further teaches that the physical characteristics of the feedstock affects the form of the feedstock material [0093], for example an additive or diluting material may be added (such as glycerol) to alter the physical characteristics of the feedstock material and enhance its operation or ability to be distributed [0093]. Wagner teaches that by dynamically changing planter characteristics during operation, the process can be open to planting more than one types of seeds, and examples of planter characteristics that can dynamically change, but not limited to, are agricultural product select and application rate [0008]. Wagner further teaches depending upon the index agricultural field map that is assigned to specific planting characteristics, one can automatically adjust these variables to fit the desired prescription map [0028] and properties of the terrain [0031; 0038]. Wagner further teaches an adjustable valve that adjusts the flow rate of the seeds into the row unit of the planter [0043], and using sensors to monitor and calculate the outputs of these variables and adjusting accordingly based upon these values and prescription map [0050-0051]. Therefore, it would have been obvious to one of ordinary skill in the art that adjustments of these variables such as seed types, agricultural additives and application rate are physical characteristics that are related or contribute to viscosity of the feedstock. Hence it would have been obvious to one of ordinary skill in the art to dynamically and automatically change the physical characteristics of the feedstock such as viscosity to have the capability and flexibility of including a variety of seeds, different materials and diverse prescription mapping with efficiency. 


Conclusion
Claims 14-18, 20, 23-26, 28-30 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANDY C LOUIE/Primary Examiner, Art Unit 1715